Dear Mr. Newman:
The Louisiana State Plumbing Board must reimburse its members for travel expenses when they are required to travel for official business of the Board. The member must be reimbursed at the rate set by the Division of Administration for state employees.1 You question if this includes air travel.
In short, we believe that the members must be reimbursed for air travel. Certainly, all travel expenses must be in connection with official, authorized business of the Board. The Division of Administration, through the Office of State Travel, provides the method and rate of reimbursement for state employees. The 2003-2004 travel guide, published by the Louisiana Office of State Travel, specifically provides for transportation reimbursement, specifically air travel. Reimbursement for the use of a chartered or unchartered, privately-owned aircraft is made at the rate of 32 cents per mile or at the lesser of the state contract rate or coach economy airfare. Commercial air travel is reimbursed at the state contract air rates or at the coach/economy class rates when contract rates are not available. We recommend the Board contact the Office of State Travel for more information and guidance for all travel reimbursements.
With kindest regards,
Yours very truly,
                                  CHARLES C. FOTI, JR. Attorney General
                              BY: ____________________ TINA VICARI GRANT Assistant Attorney General
CCF, jr./TVG/dam
1 La.R.S. 37:1364